EXHIBIT 10.7

Amendment of Certain Outstanding Award Agreements for Long-Term Incentive Awards
Granted during FY 2018

WHEREAS, the Company maintains the Walgreens Boots Alliance, Inc. 2013 Omnibus
Incentive Plan (the “Omnibus Plan”);

WHEREAS, pursuant to Section 4.01(h) of the Omnibus Plan, the Committee has the
authority to adopt amendments to award agreements issued thereunder;

WHEREAS, with the exception of the form of award agreement for stock option
grants made under the UK Sub-Plan of the Omnibus Plan, the forms of award
agreement for grants made under the Omnibus Plan during FY 2018 provide that
applicable tax withholding obligations will be satisfied by withholding from the
shares of stock to be delivered upon settlement of the award;

WHEREAS, the Committee desires to permit the Company and/or an Omnibus Plan
participant’s employer or agent to accept a cash payment from a participant to
cover tax-related items that are required to be withheld.

NOW, THEREFORE, BE IT:

RESOLVED, that, with the exception of award agreements for stock option grants
made under the UK Sub-Plan of the Omnibus Plan, the award agreements for grants
made under the Omnibus Plan during FY 2018 shall be amended to add the following
new sentence at the end of the first paragraph of subsection (b) in the award
agreement section titled “Responsibility for Taxes; Tax Withholding”:

“Notwithstanding the foregoing, if you are a Section 16 officer of the Company
under the Exchange Act at the time of any applicable tax withholding event, you
may make a cash payment to the Company, your Employer or its agent to cover the
Tax-Related Items that the Company or your Employer may be required to withhold
or account for as a result of your participation in the Plan. If you are not a
Section 16 officer of the Company at the time of any applicable tax withholding
event, the Company and/or your Employer may (in its sole discretion) allow you
to make a cash payment to the Company, your Employer or its agent to cover such
Tax-Related Items.

FURTHER RESOLVED, that the Committee hereby authorizes and directs the
Authorized Persons to take such action to implement the amended award
agreements, with such immaterial amendments or modifications to such documents
as such Authorized Persons may approve, the execution and delivery of such
documents by such Authorized Person to be deemed conclusive evidence that the
Committee and the Company have approved such documents.



--------------------------------------------------------------------------------

Amendment of Stock Option Award Agreements for Certain Omnibus Plan Participants
in the United Kingdom

WHEREAS, certain employees of the Company’s subsidiaries in the United Kingdom
(“UK”) (“UK Participants”) previously received one or more awards of stock
options under the Omnibus Plan;

WHEREAS, the forms of stock option award agreement for outstanding awards held
by UK Participants contain non-competition and non-solicitation restrictive
covenants provisions;

WHEREAS, UK Participants have or may enter into employment agreements that
contain non-competition and non-solicitation restrictive covenants provisions
that may differ from those set forth in the applicable form of stock option
award agreement;

WHEREAS, the Committee desires to clarify that if a UK Participant is employed
pursuant to an employment agreement governed by the laws of England, Wales,
Scotland and/or Northern Ireland, the non-competition and non-solicitation
restrictive covenant provisions within the stock option award agreement will not
apply;

WHEREAS, pursuant to Section 4.01(h) of the Omnibus Plan, the Committee has the
authority to adopt amendments to award agreements.

NOW, THEREFORE, BE IT:

RESOLVED, that, the stock option award agreements for outstanding non-qualified
stock options held by UK Participants are hereby amended to add the following
new Section 3 to the UK section of the addendum to the award agreement (Exhibit
B):

“3. Post-Termination Restrictions. To the extent that you are employed by your
Employer pursuant to an employment agreement governed by the laws of England,
Wales, Scotland and/or Northern Ireland, Paragraphs 2 and 3 of the Walgreens
Boots Alliance, Inc. Non-Competition, Non-Solicitation and Confidentiality
Agreement attached to the Agreement as Exhibit A shall not apply to you.”



--------------------------------------------------------------------------------

FURTHER RESOLVED, that, the stock option award agreements for outstanding UK
tax-advantaged options granted under the UK Sub-Plan of the Omnibus Plan are
hereby amended, as follows:

 

  1.

A new sentence is added at the end of the Section 22 (Non-Competition,
Non-Solicitation and Confidentiality), to read as follows:

“Notwithstanding the foregoing, to the extent that you are employed by your
Employer pursuant to an employment agreement governed by the laws of England,
Wales, Scotland and/or Northern Ireland, Paragraphs 2 and 3 of the Walgreens
Boots Alliance, Inc. Non-Competition, Non-Solicitation and Confidentiality
Agreement attached to the Agreement as Exhibit A shall not apply to you.”

 

  2.

The last paragraph in Exhibit A (Walgreens Boots Alliance, Inc. Non-Competition,
Non-Solicitation and Confidentiality Agreement) is revised in its entirety, to
read as follows:

“By clicking the acceptance box for this grant agreement, I acknowledge receipt
of the Stock Option Award Agreement to which this Agreement is attached as
Exhibit A, and, subject to Section 22 (Non-Competition, Non-Solicitation and
Confidentiality) of the Stock Option Award Agreement, I agree to the terms and
conditions expressed in this Agreement.”

FURTHER RESOLVED, that the Committee hereby authorizes and directs the
Authorized Persons to take such action to implement the amended award
agreements, with such immaterial amendments or modifications to such documents
as such Authorized Persons may approve, the execution and delivery of such
documents by such Authorized Person to be deemed conclusive evidence that the
Committee and the Company have approved such documents.